LatimeR, Judge
(dissenting):
I dissent.
In still another case involving the suspension of a punitive discharge, the majority affirms the findings and sentence below, but in effect requires military authorities to prove accused has breached unidentified conditions of a status of probation created by this Court — a status admittedly not within the contemplation of the parties — before he can be separated from the service as a result of his sentence.
For the reasons expressed in my dissenting opinion in United States v May, 10 USCMA 358, 27 CMR 432, decided this day, I must disagree.